                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                      Plaintiff,                                 8:18CV101

       vs.
                                                  AMENDED PROGRESSION ORDER
AK-SAR-BEN VILLAGE, L.L.C.,

                      Defendant.




       IT IS ORDERED that Defendant’s unopposed motion to amend the final
progression order (Filing No. 77) is granted. The final progression order (Filing No. 56) is
amended as follows:

       1)     The current trial and pretrial settings in this case are to be vacated. A
              conference call will be held to discuss whether the case is likely to be
              resolved by settlement or by trial with the undersigned magistrate judge on
              January 7, 2020 at 11:00 a.m. by telephone. If by trial, potential trial dates
              will be discussed during the conference. In preparation for this conference,
              counsel must confer with their respective clients and any necessary
              witnesses regarding unavailable trial dates. Counsel shall use the
              conferencing instructions assigned to this case to participate in the
              conference.

       2)     The deadline for completing written discovery under Rules 33, 34, and 36
              of the Federal Rules of Civil Procedure is December 17, 2019. Motions to
              compel discovery under Rules 33, 34, and 36 must be filed by December
              31, 2019.

              Note: A motion to compel, to quash, or for a disputed protective order shall
              not be filed without first contacting the chambers of the undersigned
              magistrate judge to set a conference for discussing the parties’ dispute.
      3)     The deadline for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is: January 17, 2020.

      4)     The deposition deadline is February 7, 2020.

                 a. The maximum number of depositions that may be taken by the
                    plaintiffs as a group and the defendants as a group is 5.

                 b. Depositions will be limited by Rule 30(d)(1).

      5)     The deadline for filing motions to dismiss and motions for summary
             judgment is February 28, 2020.

      6)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is January 31, 2020.


      7)     The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.

      8)     All requests for changes of deadlines or settings established herein shall
             be directed to the undersigned magistrate judge, including all requests for
             changes of trial dates. Such requests will not be considered absent a
             showing of due diligence in the timely progression of this case and the
             recent development of circumstances, unanticipated prior to the filing of
             the motion, which require that additional time be allowed.

      Dated this 22nd day of October, 2019.


                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge




      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
